Case:15-22647-MER Doc#:58 Filed:03/29/19                 Entered:03/29/19 06:56:52 Page1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

In re                                                )
        TRIPTELEVISION, LLC                          )       Case No. 15-22647-MER
                                                     )       Chapter 7
                                      Debtor(s)      )


 MOVANT'S CERTIFICATE OF NON-CONTESTED MATTER AND REQUEST FOR
                              ENTRY OF ORDER
______________________________________________________________________________

       On March 7, 2019, David V. Wadsworth, Chapter 7 trustee, Movant, by and through his
counsel, The Johnson Law Firm, filed an application pursuant to L.B.R. 9013-1 entitled The
Johnson Law Firm’s First and Final Application for Allowance of Attorney Fees and Expenses.
Movant hereby certifies that the following is true and correct:

        1. Service of the application and proposed order were timely made on all parties against
whom relief is sought and those otherwise entitled to service pursuant to the FED. R. BANKR.
P. and the L.B.R. as is shown on the certificate of service, L.B. Form 9013-1.2, previously filed
on March 7, 2019.

        2. Mailing or other service of the notice was timely made on all other creditors and
parties in interest pursuant to L.B.R. 9013-1 and 2002-1, as is shown on the certificate of service,
L.B. Form 9013-1.2, previously filed on March 7, 2019.

        3. The docket numbers for each of the following relevant documents are:

               a.      the application and all documents attached thereto,	(Docket No. 52);
               b.      the certificate of service for the application, (Docket No. 54);
               c.      the notice, (Docket No. 53);
               d.      the certificate of service for the notice, (Docket No. 55);
               e.      the proposed order, (Docket No. 52).

        4. No objections to or requests for hearing on the application were received by the
undersigned, or filed with the court and docketed in the case file by the date designated in the
notice.

       WHEREFORE, Movant prays that the court forthwith enter an order, a form of which
previously has been submitted to the court, granting the requested relief.
Case:15-22647-MER Doc#:58 Filed:03/29/19    Entered:03/29/19 06:56:52 Page2 of 2




 Dated: March 29, 2019.

                                           THE JOHNSON LAW FIRM

                                           /s/ Lars Johnson
                                           Original Signature on File
                                           Lars Johnson, #34344
                                           PO Box 10
                                           Eagle, CO 81631
                                           Phone: 970-688-0436
                                           Lars_johnson@me.com
                                           ATTORNEYS FOR THE TRUSTEE
